Citation Nr: 0102804	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-17 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for 
tinea versicolor.

3.  Entitlement to an increased (compensable) evaluation for 
malaria.

4.  Entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from November 
1969 to May 1972, including one year in Vietnam during which 
he was awarded the Combat Infantryman's Badge (CIB).  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico which denied the appellant's claim for service 
connection for post-traumatic stress disorder (PTSD), as well 
as his claims for compensable evaluations for his tinea 
versicolor and malaria disabilities.  The appellant is also 
appealing the RO's denial of his claim of entitlement to a 
compensable rating under 38 C.F.R. § 3.324.

The issue of entitlement to service connection for PTSD will 
be discussed in the REMAND section that follows the ORDER 
section in the decision below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal on the increased rating 
issues has been obtained by the RO.

2.  The appellant's skin disability is manifested by 
subjective complaints of generalized itching, swollen eyes 
and peeling skin; objective medical findings indicate no 
evidence of tinea versicolor infection.

3.  The medical evidence of record reveals that the 
appellant's most recent blood smears were normal and that he 
has recovered from his 1968 bout of malaria with no residuals 
demonstrated.

4.  Interference with employment due to the appellant's 
noncompensable skin and malaria disabilities has not been 
demonstrated.  These are his only service connected 
disorders.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for tinea 
versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 
4.7, 4.20, 4.31, 4.118, Diagnostic Code 7806 (2000).

2.  The criteria for a compensable rating for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2000).

3.  The criteria for a compensable rating based on multiple 
noncompensable service-connected disabilities have not been 
met.  38 C.F.R. § 3.324 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  All pertinent evidence 
for the appeal period will be considered.  The most current 
evidence of the present levels of disability consists of the 
reports from VA medical treatment rendered from 1993 to 1995, 
the reports from the VA medical examinations conducted in May 
1997, the reports from private treatment rendered in 1997, 
and the testimony given by the appellant in February 1999.

I.  Tinea versicolor claim.

The RO granted service connection for tinea versicolor in 
1977, and assigned a noncompensable rating from November 
1976.  The noncompensable rating has remained in effect to 
the present.

The appellant testified during his February 1999 personal 
hearing at the RO that he was presently getting creams for 
his skin from a private doctor and that his disability 
affected his toenails, his groin, his head, his back and his 
face.  He stated that the condition erupted approximately 
four times per year.  See Hearing Transcript pp. 2-3.  He 
further testified that he experienced itching of his head and 
face, that his eyes would swell up and that the skin near his 
groin peeled.  See Hearing Transcript p. 10.

Review of the medical evidence of record does not include any 
VA medical treatment records for any skin condition.  The VA 
records dated between 1993 and 1995 reveal that the appellant 
sought treatment for a nervous condition.  Records from a 
private dermatologist, dated in February and March of 1997, 
reveal that the appellant had been diagnosed with, and 
treated for, lichen planus.  No diagnosis of, or finding 
relating to, tinea versicolor is included in the 
dermatologist's notes.

The appellant underwent a VA skin examination in May 1997; he 
reported that his itching and skin spots of the face and 
upper body had improved during the last few years.  On 
physical examination, no evidence of tinea versicolor was 
found.  

The appellant's skin disorder tinea versicolor has been 
evaluated, under 38 C.F.R. § 4.118, Diagnostic Code 7806, as 
analogous to the skin condition eczema.  Under that code, a 
noncompensable evaluation is for assignment if there is 
slight, if any, exfoliation, exudation or itching, if on a 
non-exposed surface or small area.  Eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent evaluation.  If it is 
accompanied by exudation or constant itching, extensive 
lesions, or marked disfigurement, a 30 percent evaluation is 
for assignment.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if exceptionally repugnant warrants a 50 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Review of the evidence or record reveals that the appellant's 
tinea corporis is not currently productive of any exudation, 
exfoliation or itching, nor does the condition involve 
exposed surfaces or an extensive area and such symptomatology 
is required for a compensable evaluation.  The last clinical 
evidence of the tinea versicolor is found in the service 
medical records; the most recent examination was negative for 
any evidence of tinea versicolor infection.  

The Board has considered the appellant's complaints, as well 
as the clinical findings, and concludes that the criteria for 
a compensable evaluation for tinea versicolor have not been 
met.  Since the preponderance of the evidence is against 
allowance of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).

II.  Malaria claim.

The RO granted service connection for malaria in 1970, and 
assigned a 10 percent rating from November 1969, and a 
noncompensable rating from November 1970.  The noncompensable 
rating has remained in effect to the present.

The appellant testified during his February 1999 personal 
hearing at the RO that he had not been hospitalized in Puerto 
Rico for malaria.  See Hearing Transcript p. 6.  

The service medical records indicate that the appellant was 
diagnosed with malaria in 1968.  The appellant underwent a VA 
medical examination in May 1997; he complained of being cold 
frequently, as well as generalized aches and pains.  The 
examiner stated that the physical examination uncovered no 
clinical evidence of anemia.  A malarial smear was performed 
as part of the laboratory testing conducted in conjunction 
with the May 1997 VA medical examination and the associated 
report revealed that no malarial parasite forms were observed 
on thin or thick smear.  The examiner rendered a diagnosis of 
malaria, by history, with no evidence of recurrence.

Under Diagnostic Code 6304, malaria as an active disease is 
rated 100 percent.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
malaria is rated on residuals such as liver or spleen damage 
under the appropriate system.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The Board has considered the appellant's complaints, as well 
as the clinical findings, and concludes that the criteria for 
a compensable evaluation for malaria have not been met.  
Neither active malaria nor any residual disability has been 
identified.  Since the preponderance of the evidence is 
against allowance of this issue, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).

III.  38 C.F.R. § 3.321.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

An extraschedular evaluation is not warranted for either of 
the appellant's service-connected disabilities at issue in 
this case since the evidence does not show that either of 
them presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  Significantly, neither of the 
appellant's two disabilities has required frequent periods of 
hospitalization and there is no evidence showing that either 
disability has, in and of itself, markedly interfered with 
employment.  There is no credible competent evidence 
indicating a greater degree of functional loss attributable 
to each disability than that commensurate with the respective 
assigned ratings.  Therefore, the regular schedular 
standards, with the noncompensable evaluations currently 
assigned, adequately reflect the adverse industrial impact on 
the appellant caused by each of his two disabilities.


IV.  38 C.F.R. § 3.324 Claim.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities, the rating agency is 
authorized to assign a 10 percent evaluation, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

The appellant is service connected for two disabilities, 
tinea versicolor and malaria, which are both rated 
noncompensable.  For a compensable rating to be warranted 
under the above referenced regulation, clear interference 
with normal employability would have to be shown.  The 
appellant has not submitted such evidence.  As indicated 
above, the appellant has not suffered any demonstrable damage 
from the 1968 bout of malaria and the evidence of record does 
not provide any indication that the appellant currently 
suffers from tinea versicolor.  Therefore, there does not 
appear to be any clear interference with the appellant's 
employment so as to warrant a compensable rating under the 
provisions of 38 C.F.R. § 3.324.


ORDER

Increased (compensable) evaluations for the appellant's 
service-connected tinea versicolor and malaria disabilities 
are denied.

A compensable rating under the provisions of 38 C.F.R. 
§ 3.324 is denied.


REMAND

Review of the evidence of record indicates that the appellant 
served on active duty in Vietnam and that he earned a Combat 
Infantryman's Badge (CIB).  While a board of VA psychiatrists 
opined, in July 1996, that the appellant suffered from an 
anxiety disorder and not PTSD, a more recent (February 1999) 
private psychiatrist's statement containing a diagnosis of 
PTSD has been submitted to the RO.

On November 9, 2000, Public Law 106-475, The Veterans Claims 
Assistance Act of 2000, became effective and amplified the 
duty to assist previously mandated by 38 U.S.C. § 5107(a).  
This law eliminates the concept of a well-grounded claim, and 
redefines the Department of Veterans Affairs (VA) duty to 
assist.  The Act requires the VA to make reasonable efforts 
to assist a claimant in obtaining evidence to substantiate 
his or her claim unless it is clear that no reasonable 
possibility exists that the VA's assistance would aid in 
substantiating the claim. 

P.L. 106-475 enables and defines VA's duty to assist 
claimants who file substantially complete claims for VA 
benefits.  That statutory duty to assist includes:

1) a duty to notify the claimant and the 
claimant's representative, if any, in 
writing of any information or evidence 
including medical and lay evidence, that 
is necessary to substantiate the claim; 
what information or evidence he or she is 
to submit; and what evidence the VA will 
attempt to obtain on the claimant's 
behalf;

2) a duty to develop all relevant 
evidence in the custody of a federal 
department or agency, including VA 
medical records, service medical records, 
Social Security Administration records, 
or evidence from other federal agencies;

3) a duty to develop private records and 
lay or other evidence; and 

4) a duty to examine veterans or obtain a 
medical opinion if the examination or 
opinion is necessary to make a decision 
on a claim for compensation.

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
appellant's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well-grounded claim" requirement to all pending claims and 
since this claim is still pending, the Regional Office (RO) 
must apply the new law to the appellant's claim.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In view of the foregoing, and to afford the appellant due 
process of law, the case is hereby REMANDED for the following 
action:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim on 
appeal.  

3.  If the benefits sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

If an examination is scheduled, the appellant is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



